78284: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-25300: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78284


Short Caption:KUPTZ-BLINKINSOP VS. BLINKINSOPCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A783766Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/20/2019 / Young, JaySP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantTrisha Kuptz-BlinkinsopBenjamin B. Childs


RespondentThomas R. BlinkinsopGeorge O. West, III
							(Law Offices of George O. West III)
						





Docket Entries


DateTypeDescriptionPending?Document


03/11/2019Filing FeeFiling Fee Paid. $250.00 from Benjamin B. Childs.  Check no. 13083. (SC)


03/11/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-10683




03/11/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-10685




03/20/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jay Young. (SC).19-12298




03/25/2019Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)19-13138




03/31/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-14057




04/12/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 21, 2019, at 9:00 am. (SC).19-16110




06/18/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/15/19. To Court Reporter: None listed. (SC)19-26247




06/18/2019Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  After further discussions with counsel, it is clear this isn't appropriate for the program and should proceed to briefing. (SC).19-26301




06/24/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 90 days opening brief.  Court Recorder Yvette Sison's Certificate of Delivery due:  30 days.  fn1[The clerk shall attach a copy of that transcript request form to this order.]  (SC)19-27026




07/16/2019TranscriptFiled Notice from Court Reporter. Yvette Sison stating that the requested transcripts were delivered.  Dates of transcripts: 01/15/19. (SC)19-30073




07/26/2019BriefFiled Appellant's Opening Brief. (SC)19-31719




07/26/2019AppendixFiled Joint Appendix Volume 1. (SC)19-31718




08/05/2019MotionFiled Respondent's Unopposed Motion for 30 Day Extension to File Answering Brief. (SC)19-32925




08/06/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: September 25, 2019. (SC)19-33018




09/13/2019MotionFiled Respondent's Motion for Additional 30 Day Extension of Time to File Answering Brief.  (SC)19-38348




09/19/2019MotionFiled Appellant's Opposition to Respondent's Second Motion for Extension of Time. (SC)19-39073




09/24/2019BriefFiled Respondent's Answering Brief.  (SC)19-39813




09/26/2019Order/ProceduralFiled Order Granting Motion.  Respondent's motion requesting a second extension of time to file the answering brief is granted.  The answering brief was filed on September 24, 2019.  Appellant's Reply Brief due:  30 days.  (SC)19-40036




10/23/2019BriefFiled Appellant's Reply Brief. (SC)19-43846




10/23/2019Case Status UpdateBriefing Completed/To Screening. (SC)


04/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-15632




07/09/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 40. SNP20-MG/LS/AS (SC)20-25300




08/04/2020RemittiturIssued Remittitur. (SC)20-28344




08/04/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on August 5, 2020. (SC)20-28344





Combined Case View